The defendants, Kramer and his insurer, contend that Myron Jones derived some pecuniary benefit from Marcella Jones' earnings in teaching school; that in order to have such earnings it was necessary for her to use her husband's car, — as she did with his consent; and that as he derived pecuniary benefit thereby, her negligence was imputable to him.  In their answer, the defendants Kramer and his insurer alleged that Mrs. Jones was operating said automobile as the agent of and for the purposes of Myron Jones.
On her attorney's direct examination, Marcella Jones testified:
"I taught school before I was married and when I was teaching school at that time it was necessary for me to drive a car back and forth to school.  At that time I owned my own car. . . .  After my marriage my husband owned a *Page 112 
car and I sold my car.  There was no need for two cars so I sold mine and used his."
On cross-examination by defendants' attorney, Mr. Riley, there were the following proceedings:
Mrs. Jones testified:  "The money which I earned was devoted, in part, for household expenses.
"Q.  And that, of course, redounded to the benefit of your husband.  [Objection sustained.]  What did you do with the money that you got from teaching school that wasn't put into household expenses?
"The Court:  You don't need to answer that —
"Mr. Riley:  We would like to make an offer of proof —
"The Court:  All right.  Make it for the record.
"Mr. Riley:  We would like to offer the testimony of Marcella Jones to establish that her husband derived pecuniary benefit from the moneys which she earned teaching school, and that the car of the husband was necessary to use in order to earn the money.
"The Court:  In that form, it is denied."
The court's ruling which excluded the offered testimony constituted prejudicial error in my opinion.  If by the offered testimony defendants had been allowed to establish that pursuant to an arrangement between Mrs. Jones and her husband she used some part of her earnings to support him and herself or to provide household necessities, which it would otherwise be his legal obligation to do, then such use of the car and the earnings derived thereby were in furtherance of his welfare and he was benefited thereby, and therefore she could be held to be his agent and her negligence was imputable to him.  Although, she was entitled, as a married woman, to retain all of her earnings, it was within her rights and power to use them for whatever she desired, including any arrangement between her and her husband by which he would derive some appreciable benefit from her earnings with the use of his car.  If the court, instead of denying, had allowed defendants to introduce *Page 113 
the offered testimony to establish that by Mrs. Jones' use and driving of his car some benefit inured to Myron Jones, then she could have been considered to be his agent, and her negligence would be imputable to him as the owner of the car.  Wilcott v. Ley (1931), 205 Wis. 155,236 N.W. 593; Schmidt v. Leary (1934), 213 Wis. 587,252 N.W. 151.  And in that event, twenty per cent of the causal negligence which the jury found was attributable to his wife would have been imputable to Jones, and his recovery should have been reduced by the deduction of twenty per cent of the $7,041 assessed as his damages in the verdict.